J-A08005-22

                                2022 PA Super 76


 COMMONWEALTH OF PENNSYLVANIA              :   IN THE SUPERIOR COURT OF
                                           :        PENNSYLVANIA
                    Appellant              :
                                           :
                                           :
              v.                           :
                                           :
                                           :
 DAVAUGHN HIPPS                            :   No. 603 WDA 2021

             Appeal from the PCRA Order Entered May 18, 2021
   In the Court of Common Pleas of Allegheny County Criminal Division at
                      No(s): CP-02-CR-0001149-2016



BEFORE: BENDER, P.J.E., LAZARUS, J., and McCAFFERY, J.

OPINION BY BENDER, P.J.E.:                            FILED: APRIL 29, 2022

      Appellant, the Commonwealth, appeals from the post-conviction court’s

May 18, 2021 order granting Davaughn Hipps’ (“Hipps”) second, untimely

petition filed under the Post Conviction Relief Act (PCRA), 42 Pa.C.S. §§ 9541-

9546, and permitting Hipps to file a new, first PCRA petition on the basis that

his initial post-conviction counsel acted ineffectively. After careful review, we

reverse.

      The facts underlying Hipps’ criminal convictions are not germane to the

issues raised by the Commonwealth herein.          We need only discuss the

procedural history of Hipps’ case, which the PCRA court summarized, as

follows:
      [Hipps] was charged with two (2) counts of possession with intent
      to deliver a controlled substance, namely heroin, pursuant to 35
      P.S. § 780-113(a)(30); one count of possession of a controlled
      substance, namely heroin, pursuant to 35 P.S. § 780-
      113(a)(16)[;] and one count of criminal conspiracy pursuant to
J-A08005-22


     18 Pa.C.S.[] § 903. The matter proceeded to a non-jury trial
     before the Honorable Judge Edward Borkowski on October 13,
     2016. [Hipps] was found guilty of all counts. On January 26,
     2017, [Hipps] was sentenced as follows: at count 1, [Hipps] was
     sentenced to serve two (2) to four (4) years[’] incarceration in a
     state correctional institution; at count 4, [Hipps] was sentenced
     to serve two (2) to four (4) years[’] incarceration in a state
     correctional institution consecutive to count 1; and no further
     penalty at the remaining counts. Thus, [Hipps’] total sentence
     was to serve four (4) to eight (8) years in a state correctional
     institution.

     [Hipps] did not file post-sentence motions or a direct appeal. On
     May 23, 2017, [Hipps] filed a pro se petition for PCRA relief. Judge
     Borkowski appointed counsel to represent [Hipps] in this PCRA.
     An amended petition was filed on August 3, 2017[,] requesting
     that [Hipps’] post-sentence and appellate rights be reinstated.
     This PCRA [petition] was granted on August 4, 2017. Counsel for
     [Hipps] filed post-sentence motions, which were denied. Counsel
     for [Hipps] then filed an appeal to the Superior Court on October
     17, 2017.

     Ultimately, on April 12, 2019, [Hipps], through counsel, filed a
     praecipe to discontinue his appeal. On May 20, 2019, [Hipps] filed
     his first[, counseled] PCRA petition. On June 24, 2019, Judge
     Borkowski recused himself and this matter was reassigned to the
     undersigned. After review of [Hipps’] PCRA petition and the
     Commonwealth’s answer thereto, this court issued a notice of [its]
     intention to dismiss [Hipps’ petition] pursuant to Pa.R.Crim.P.
     907(1) on the basis that [Hipps had] failed to sufficiently plead
     either of the issues raised in his PCRA petition as required by
     Pa.R.Crim.P. 902(A)(11) and (12). Pursuant to Pa.R.Crim.P.
     905(B), this court ordered counsel for [Hipps, Thomas N. Farrell,
     Esq.,] to file an amended petition. [Attorney Farrell] filed an
     amended petition on October 10, 2019[,] wherein he raised the
     following issue: “[Hipps] received newly-discovered evidence that
     would have dramatically reduced his sentence.”         (Amended
     Petition[,] … 10/10/19, [at] 4). The “newly-discovered evidence”
     as pled by [Attorney Farrell] was as follows:

        Following [Hipps’] conviction, [Hipps] provided police with
        information that was helpful in solving a homicide. [Hipps]
        told a third party, family member and that individual
        provided the information to Detective Steven Hitchings.
        (See certification). Detective Hitchings then used that

                                    -2-
J-A08005-22


        information in order to solve a homicide. (See certification).
        Once [Hipps] provided police with a suspect, the police were
        able to confirm the suspect through DNA.                 (See
        certification).

        Therefore, based upon the information provided, [Hipps]
        asks for a reduction in sentence.

     ([Id.] … [at] 5). On October 15, 2019, the Commonwealth filed
     an answer. On October 22, 2019, this court issued another notice
     of [its] intention to dismiss pursuant to Pa.R.Crim.P. 907(1) and
     stated as follows:

        It is evident from [Hipps’] amended petition that his claim
        of newly[-]discovered evidence is not based upon evidence
        that was unknown to him at the time of his non-jury trial or
        otherwise related to the facts underlying his conviction in
        any manner. As such, [Hipps] failed to plead and prove his
        claim of newly[-]discovered evidence.

     (…Order of Court[, 10/22/19, at 1 (single page)]). On December
     19, 2019, this court entered an order dismissing [Hipps’] petition.
     [Hipps] did not file an appeal to this order.

     On May 19, 2020, [Hipps] filed a [pro se] motion to reinstate [his]
     appellate rights nunc pro tunc with the Department of Court
     Records. For reasons unknown to the undersigned, [Hipps’]
     motion was not received by this court [and], thus[,] no action was
     taken. On January 14, 2021, [Hipps] filed a pro se motion for
     [PCRA] relief. In said PCRA, [Hipps] asked for his appellate rights
     to be reinstated. On February 24, 2021, this court appointed
     current counsel for [Hipps]. On April 1, 2021, counsel for [Hipps]
     filed an amended petition. On April 5, 2021, the Commonwealth
     filed an answer.

     In [Hipps’] April 1, 2021 amended petition, he asserted that …
     [Attorney Farrell’s] failure to raise non-frivolous claims[,] and/or
     raising only frivolous claims[, in Hipps’ first PCRA petition]
     constitute[d] ineffective assistance of counsel per se.         The
     Commonwealth, in its answer, argued that [Hipps’ present] PCRA
     [petition] is time-barred and[, because] no exception exists, …
     this court is without jurisdiction to take action on the petition.
     After careful consideration, on May 1[8], 2021, this court granted
     [Hipps’] petition[,] and stated as follows:



                                    -3-
J-A08005-22


         This court finds that the issues raised in [Hipps’] first[,]
         counseled PCRA petition were frivolous and, consequently,
         [Hipps] was deprived of any meaningful PCRA review. While
         this court recognizes that [Hipps] and his second PCRA
         counsel failed to set forth what issues should have or could
         have been raised in the first PCRA [petition], this court finds
         [Hipps] should have the opportunity for meaningful review
         of potentially meritorious issues with his counsel. This court
         declines to find that asserting a plainly frivolous claim
         constitutes ineffective assistance of counsel per se, but
         rather finds that [Hipps’] first PCRA counsel was ineffective
         in this instance.

      (…Order of Court[, 5/18/21, at 1 (single page)]).      The
      Commonwealth filed an appeal [from] this order. On June 8,
      2021, the Commonwealth filed a [Pa.R.A.P. 1925(b) concise]
      statement of errors complained of on appeal….

PCRA Court Opinion (“PCO”), 7/26/21, at 1-5 (footnote and unnecessary

capitalization omitted). The PCRA court filed its Rule 1925(a) opinion on July

26, 2021.

      Herein, the Commonwealth states one issue for our review:

      I. Whether the PCRA court erred by failing to conclude that
      [Hipps’] second PCRA petition was time[-]barred and without
      exception where the second PCRA petition was filed beyond the
      PCRA’s one[-]year time limit but where, nevertheless, the PCRA
      court “reinstated nunc pro tunc” [Hipps’] right to file an “initial
      petition for relief” after the PCRA court summarily concluded that
      [Hipps’] first PCRA counsel was ineffective in representing [Hipps]
      without requiring [Hipps’] second PCRA petition to plead and
      prove all three prongs of an ineffectiveness claim in regards to
      first PCRA counsel’s representation of [Hipps], particularly, where
      the PCRA court specifically declined to find that first PCRA counsel
      was ineffective per se in representing [Hipps]?

Commonwealth’s Brief at 5 (unnecessary capitalization omitted; emphasis in

original).




                                      -4-
J-A08005-22



      Preliminarily, we note that this Court’s standard of review of a PCRA

court order is whether the determination of the PCRA court is supported by

the evidence of record and is free of legal error. Commonwealth v. Ragan,

923 A.2d 1169, 1170 (Pa. 2007).

      The Commonwealth first contends that Hipps’ “second PCRA petition was

untimely filed and [he] failed to prove an exception to the PCRA’s time-bar.”

Commonwealth’s Brief at 16.         The PCRA time limitations implicate our

jurisdiction and may not be altered or disregarded in order to address the

merits of a petition. See Commonwealth v. Bennett, 930 A.2d 1264, 1267

(Pa. 2007). Under the PCRA, any petition for post-conviction relief, including

a second or subsequent one, must be filed within one year of the date the

judgment of sentence becomes final, unless one of the following exceptions

set forth in 42 Pa.C.S. § 9545(b)(1)(i)-(iii) applies:

      (b) Time for filing petition.--

         (1) Any petition under this subchapter, including a second
         or subsequent petition, shall be filed within one year of the
         date the judgment becomes final, unless the petition alleges
         and the petitioner proves that:

            (i) the failure to raise the claim previously was      the
            result of interference by government officials with    the
            presentation of the claim in violation of              the
            Constitution or laws of this Commonwealth or           the
            Constitution or laws of the United States;

            (ii) the facts upon which the claim is predicated were
            unknown to the petitioner and could not have been
            ascertained by the exercise of due diligence; or

            (iii) the right asserted is a constitutional right that was
            recognized by the Supreme Court of the United States


                                       -5-
J-A08005-22


              or the Supreme Court of Pennsylvania after the time
              period provided in this section and has been held by
              that court to apply retroactively.

42 Pa.C.S. § 9545(b)(1)(i)-(iii). Additionally, section 9545(b)(2) requires that

any petition attempting to invoke one of these exceptions “be filed within one

year of the date the claim could have been presented.”            42 Pa.C.S. §

9545(b)(2).

       Here, Hipps’ judgment of sentence became final on April 12, 2019, when

his direct appeal was discontinued. Thus, he had until April 12, 2020, to file

a timely petition, making his pro se petition filed on January 19, 2021, patently

untimely.1 Thus, we agree with the Commonwealth that for the PCRA court

to have jurisdiction to grant Hipps the relief it did, he was required to prove

that he meets one of the exceptions to the timeliness requirements set forth

in 42 Pa.C.S. § 9545(b).
____________________________________________


1  As set forth supra, Hipps’ also filed a pro se petition on May 19, 2020,
entitled, “Petition to Reinstate Appellant Rights ‘Nunc Pro Tunc’ Due to
Ineffectiveness of Counsel.” The PCRA court acknowledged that it never ruled
on this petition. See PCO at 4. However, we do not consider Hipps’ January
19, 2021 petition as an amendment to his May 19, 2020 petition, as Hipps
never sought, or was granted, leave to file an amended petition. See
Pa.R.Crim.P. 905(A) (explicitly stating that amendment is permitted only by
direction or leave of the PCRA court); Commonwealth v. Porter, 35 A.3d 4,
12 (Pa. 2012) (concluding that a subsequent petition, even though labeled
“supplement and amendment,” did not constitute an amended petition where
“there [was] no indication that [the] appellant ever requested, or the PCRA
court ever granted, leave to amend the [original] petition”). Furthermore, the
PCRA court’s May 18, 2021 order from which the Commonwealth has appealed
refers only to “Hipps’ PCRA [p]etition dated January 14, 2021, [Hipps’
a]mended [p]etition filed April 1, 2021, and the Commonwealth’s Answer
dated April 5, 2021….” Order of Court, 5/18/21, at 1 (single page). Thus, it
is clear that the court did not consider Hipps’ May 19, 2020 petition as part of
the instant PCRA proceedings, and neither shall we.

                                           -6-
J-A08005-22



       In Hipps’ petition, he argued that he has satisfied the newly-discovered-

fact exception of section 9545(b)(1)(ii) based on his discovery that Attorney

Farrell “fail[ed] to assert any non-frivolous claims, or, in the alternative, [he]

assert[ed] … only frivolous claims” in Hipps’ first, timely PCRA petition.

Amended Petition, 4/1/21, at 5. According to Hipps, Attorney Farrell’s conduct

in this regard “deprived him of any meaningful PCRA merits review[,]” thus

constituting “ineffective assistance of counsel per se….” Id. He stressed that

“[c]ounsel[’s] errors and omissions which preclude a petitioner from obtaining

meaningful PCRA merits review constitute ineffective assistance of counsel per

se.” Id. at 5 (citing Commonwealth v. Rosado, 150 A.3d 425, 429-30 (Pa.

2016);    Commonwealth           v.   Peterson,   192   A.3d   1123   (Pa.   2018);

Commonwealth v. Parrish, 224 A.3d 682 (Pa. 2020)). Consequently, Hipps

argued in his petition that his discovery of Attorney Farrell’s per se

ineffectiveness satisfies the newly-discovered facts exception of section

9545(b)(1)(ii). Although the PCRA court found that Attorney Farrell’s conduct

did not constitute per se ineffectiveness, it nevertheless granted Hipps’

petition on the basis that counsel had acted ineffectively, presumably under

the general Strickland/Pierce standard.2          On appeal, the Commonwealth

contends that the court lacked jurisdiction to grant Hipps relief because his

____________________________________________


2 See Strickland v. Washington, 466 U.S. 668 (1984); Commonwealth v.
Pierce, 527 A.2d 973 (Pa. 1987) (requiring that, to prove counsel’s
ineffectiveness, the petitioner must show that: (1) his underlying claim is of
arguable merit; (2) counsel had no reasonable basis for his action or inaction;
and (3) the petitioner suffered actual prejudice as a result).

                                           -7-
J-A08005-22



claim did not meet any timeliness exception. For the reasons that follow, we

agree.

      Initially, Hipps cited in his petition three Supreme Court cases to support

his claim that Attorney Farrell’s conduct constitutes per se ineffectiveness that

satisfies the newly-discovered-fact exception. We will discuss each case in

turn. First, in Peterson, our Supreme Court held that per se ineffectiveness

of counsel can, in certain circumstances, satisfy the timeliness exception of

section 9545(b)(1)(ii). See Peterson, 192 A.3d at 1130. There, Peterson’s

attorney filed his “first PCRA petition one day late, thus precluding any merits

or appellate review of [Peterson’s] collateral claims.”     Id. at 1125.     Our

Supreme Court “conclude[d] that counsel’s negligence per se in filing an

untimely PCRA petition constitutes adequate grounds to permit the filing of a

new PCRA petition beyond the one-year time bar pursuant to the exception in

subsection 9545(b)(1)(ii).” Id.

      In explaining the basis for its decision, the Peterson Court initially

acknowledged that Commonwealth v. Gamboa–Taylor, 753 A.2d 780 (Pa.

2000), and its progeny generally preclude counsel’s ineffectiveness from

constituting a newly-discovered ‘fact’ for purposes of invoking the subsection

9545(b)(1)(ii) exception. Peterson, 192 A.3d at 1129 (citations omitted).

The Peterson Court explained, however, that, “[i]n [Commonwealth v.]

Bennett, 930 A.2d [1264 (Pa. 2007), it] … distinguished between the

Gamboa-Taylor line of cases, pursuant to which petitioners assert claims of

ineffectiveness for partial deprivations of appellate review, i.e., attorney

                                      -8-
J-A08005-22



errors in narrowing the issues for review, from instances in which petitioners

assert claims of ineffectiveness resulting in complete deprivations of

appellate review, i.e., attorney errors that resulted in petitioners being

dispossessed of any opportunity for appellate review.” Peterson, 192 A.3d

(citing Bennett, 930 A.2d at 1273; emphasis in original).        The Court in

Peterson explained that,

     the principle emanating from [the Gamboa-Taylor] line of cases,
     namely that PCRA counsel’s ineffectiveness cannot be advanced
     as a newly-discovered “fact” for purposes of application of the
     subsection 9545(b)(1)(ii) exception to the PCRA’s one-year time
     bar, has no application in cases where PCRA counsel’s
     ineffectiveness per se completely forecloses review of collateral
     claims. In cases involving ineffectiveness per se, “subsection
     (b)(1)(ii) is a limited extension of the one-year time requirement
     under circumstances when a petitioner has not had the review to
     which he was entitled due to a circumstance that was beyond his
     control.” [Bennett, 930 A.2d] at 1273.

Id. at 1130.

     Ultimately, the Peterson Court held that,

     [c]ounsel’s untimely filing of Peterson’s first PCRA petition
     constituted ineffectiveness per se, as it completely deprived
     Peterson of any consideration of his collateral claims under the
     PCRA. As a result, pursuant to Bennett, the Superior Court erred
     in reversing the PCRA court’s ruling that Peterson, when filing his
     second PCRA petition, had successfully invoked the subsection
     9545(b)(1)(ii) exception to the time bar.                 Counsel’s
     ineffectiveness per se in connection with Peterson’s first PCRA
     petition was a newly discovered “fact” and the PCRA court made
     factual findings that Peterson did not know about the untimely
     filing and could not have ascertained this fact through the exercise
     of due diligence. PCRA Court Memorandum and Order, 1/6/2016,
     at 2. Peterson filed his second PCRA petition within sixty days
     after he learned of the untimely-filed petition. 42 Pa.C.S. §
     9545(b)(2).


                                    -9-
J-A08005-22



Id. at 1130-31. Accordingly, the Court concluded that Peterson had pled and

proven “an entitlement to invoke the subsection 9545(b)(1)(ii) exception to

permit the filing of his second PCRA petition beyond the one-year time bar.”

Id. at 1132.

      Second, Hipps cited to Rosado, where defense counsel preserved three

claims in Rosado’s Rule 1925(b) statement, but then, on appeal, abandoned

those three claims in favor of raising a single, unpreserved challenge to the

sufficiency of the evidence. See Rosado, 150 A.3d at 427. In holding that

counsel’s action constituted ineffectiveness per se, our Supreme Court found

that counsel’s “filing of a brief containing no preserved issue is functionally

equivalent to not filing a brief—as was the case in Bennett—and, in any event,

… [c]ounsel’s actions caused the complete forfeiture of merits review….” Id.

at 428, 433.

      Third, in Parrish, our Supreme Court assessed whether counsel’s filing

of a vague Rule 1925(b) statement constituted ineffectiveness per se. The

Court initially concluded that “the vacuous statement filed by PCRA counsel”

was “so wholly lacking in comportment with Rule 1925(b)’s basic requirements

that a finding of waiver [was] clearly warranted.” Parrish, 224 A.3d at 700.

Next, the Parrish Court found that “PCRA counsel’s filing of this type of

deficient Rule 1925(b) statement constitutes ineffective assistance of counsel

per se[,]” reasoning:

      As our Court observed in Rosado, in the direct appeal context,
      “[t]here is no meaningful difference between an attorney who fails
      to file a notice of appeal, Rule 1925(b) statement, brief, or petition

                                     - 10 -
J-A08005-22


      for allowance of appeal — thereby forfeiting his client’s right to
      appeal — and one who makes all necessary filings, but does so
      relative solely to claims he has not preserved for appeal,
      producing the same end. In both situations, counsel has forfeited
      all meaningful appellate review”; in both situations, counsel is
      therefore ineffective per se. Rosado, 150 A.3d at 434. Moreover,
      in Peterson, we held that these principles are equally applicable
      in PCRA proceedings, and thus we found counsel in that matter to
      be ineffective per se for depriving a PCRA petitioner of his right to
      collateral review by filing an untimely PCRA petition. Rosado and
      Peterson therefore stand for the proposition that, whenever
      PCRA counsel takes any action that wholly deprives his or her
      client of the right to appellate review of collateral claims, counsel
      will be deemed to be ineffective per se. Consequently, in the
      present case, PCRA counsel’s filing of a vague Rule 1925(b)
      statement, which has completely forfeited [Parrish’s] right to
      appellate review of all of his collateral claims, constitutes
      ineffective assistance of counsel per se.

Id. at 701-02 (some emphasis in original, some added).

      Applying this law to the case before us, we conclude that Hipps has

failed to demonstrate that Attorney Farrell’s representation constituted

ineffectiveness per se, as he did not wholly deprive Hipps of collateral

review.   Initially, we recognize that Attorney Farrell did not adequately

develop the claims he raised on Hipps’ behalf in his first amended petition filed

on May 20, 2019. Therein, Attorney Farrell stated Hipps’ issue as follows:

“Petitioner received newly-discovered evidence that acts to exculpate him and

was not available at the time of his conviction.” Amended Petition, 5/20/19,

at 4 (unnumbered). Attorney Farrell also set forth an ineffectiveness claim,

stating, “Trial counsel gave ineffectiveness for failing to request boot camp as

a potential sentence.”     Id.   Given that counsel offered no discussion,

argument, or citation to any legal authority to support these bald allegations,



                                     - 11 -
J-A08005-22



he waived those claims, thus rendering them frivolous. See Commonwealth

v. Briggs, 12 A.3d 291, 326 n.34 (Pa. 2011) (concluding that an undeveloped

claim is waived).

      However, in the PCRA court’s initial Rule 907 notice, it stated that it

planned to dismiss Hipps’ petition because he had “failed to sufficiently plead

either of [his] issues,” but it expressly granted Hipps “leave to file an amended

petition so as to correct the above-stated errors.” Order of Court, 9/19/19,

at 2. Attorney Farrell thereafter filed a second, amended petition, making no

mention of Hipps’ ineffectiveness claim, but expounding on his newly-

discovered-fact claim, as follows:

      [Hipps] provided information to police, and therefore [Hipps]
      should receive a benefit. During [Hipps’] sentencing before Judge
      Borkowski, [his] counsel[,] Charles Van Keuren from the Office of
      the Public Defender[,] stated the following:

         As the [c]ourt is well aware[,] there was some hope that
         maybe we could resolve this case in some other fashion …
         [if c]ertain information was provided. [] Hipps has not
         provided that information.

         Throughout the course of negotiations[,] it was indicated
         that if he did provide information that was helpful, some, if
         not all[,] of these charges could be dismissed; or he could
         be given a Probationary Sentence.

         He has chosen not to make statements for a variety of
         reasons; among them, I believe he maintains that he was
         not there that day, and he had no information to give them.
         There could be other reasons; but I would request the
         [c]ourt not hold it against him that he did not provide any
         information as was being requested by the various
         authorities involved in this case.

      ([Sentencing Transcript, 1/26/17, at] 5-6.)



                                     - 12 -
J-A08005-22


      Following [Hipps’] conviction, [he] provided police with
      information that was helpful in solving a homicide. [Hipps] told a
      third party, family member and that individual provided the
      information to Detective Steven Hitchings. (See certification.)
      Detective Hitchings then used that information in order to solve a
      homicide. (See certification.) Once [Hipps] provided police with
      a suspect, the police were able to confirm the suspect through
      DNA. (See certification.)

      Therefore[,] based upon the information provided, [Hipps] asks
      for a reduction in sentence.

      WHEREFORE, [Hipps] respectfully requests an evidentiary hearing
      in order to address this issue.

Amended Petition, 10/10/19, at 3-4 (unnumbered; footnote omitted).

Attorney Farrell also attached to this petition a certification stating that if a

hearing were held, he intended to call Detective Hitchings to the stand. See

id. at 5 (unnumbered).

      The Commonwealth filed an answer to Attorney Farrell’s amended

petition, arguing that Hipps’ claim was “wholly without merit” because

“whatever he knew [and told Detective Hitchings] was known at the time he

entered the guilty plea and was sentenced.” Answer to Amended Petition,

10/15/19, at 7. The PCRA court then issued another Rule 907 notice, stating

that, after considering “Hipps’ PCRA petition filed May 20, 2019, the

Commonwealth’s Answer, [Hipps’] Amended Petition filed October 10, 2019,

and the Commonwealth’s Answer dated October 15, 2019,” it “conducted

another independent review of the record.” Rule 907 Notice, 10/22/19, at 1

(single page).   The court then explained that it intended to dismiss Hipps’

petition because “[i]t is evident … that his claim of newly[-]discovered

evidence is not based upon evidence that was unknown to him at the time of

                                     - 13 -
J-A08005-22



his non-jury trial or otherwise related to the facts underlying his conviction in

any manner. As such, [Hipps] failed to plead and prove his claim of newly[-

]discovered evidence.” Id.

       This record convinces us that Hipps was not wholly denied his right to

post-conviction collateral review. In Attorney Farrell’s amended petition, he

set forth a newly-discovered-facts claim, detailed a factual basis for it, and

provided a certification for the witness he intended to call at an evidentiary

hearing.    The PCRA court accepted this amended petition and conducted

another review of the record.          After doing so, the court dismissed Hipps’

petition on the basis that his claim lacked merit, reasoning that the ‘new fact’

that Hipps allegedly discovered was previously known to him and did not

impact the validity of his conviction. In other words, the court did not dismiss

Hipps’ petition on the basis that his claim was undeveloped and/or waived, or

frivolous in some other regard. Instead, it found that the merits of his claim

did not constitute an after-discovered fact.3             Therefore, unlike   the

circumstances in Rosado, Peterson, and Parrish, Hipps was not completely

deprived of his right to post-conviction review, and Attorney Farrell’s conduct

did not amount to per se ineffectiveness. Because Peterson did not disturb


____________________________________________


3  Frivolousness and meritlessness are distinct concepts.             As our
Commonwealth Court has explained, “frivolousness is a slightly higher
standard than lack of merit; an argument may be meritless, but not frivolous.”
Zerby v. Shanon, 964 A.2d 956, 960 (Pa. Cmwlth. 2009) (citing Smith v.
Commonwealth, 574 A.2d 558, 562 (Pa. 1990)).



                                          - 14 -
J-A08005-22



Gamboa-Taylor’s rule that general ineffectiveness claims cannot satisfy a

timeliness exception, the PCRA court lacked jurisdiction to grant Hipps relief.4

       Order reversed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/29/2022




____________________________________________


4 We observe, however, that Hipps’ May 19, 2020 petition – in which he
claimed that Attorney Farrell ineffectively failed to file a notice of appeal from
the denial of Hipps’ first petition – is still apparently pending. If the PCRA
court reviews that petition and concludes that Attorney Farrell wholly deprived
Hipps of his right to appellate review from the denial of his first petition, that
conduct could potentially satisfy a timeliness exception under the case law
discussed herein. If the court ultimately reinstates Hipps’ right to appeal from
the denial of his first PCRA petition, he could attempt to challenge Attorney
Farrell’s representation under the Strickland/Pierce standard in that appeal.
See Commonwealth v. Bradley, 261 A.3d 381, 405 (Pa. 2021) (adopting a
new rule that allows PCRA petitioners to “raise claims of ineffective PCRA
counsel at the first opportunity, even if on appeal”).

                                          - 15 -